FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          August 26, 2022

                                        No. 04-21-00042-CV

  CITY OF FLORESVILLE, TEXAS, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz,
       Jade Jimenez, Gloria Morales Cantu, Monica Veliz, in their official capacities,
                                       Appellants

                                                 v.

                             Nick NISSEN, David Johns, Paul W. Sack,
                                           Appellees

                     From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. CVW-19-00897
                              Honorable Lynn Ellison, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           Appellees’ motion for rehearing en banc is DENIED.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court